It is respectfully urged that this entire attempted arbitration proceeding is null and void for the reason that the same was attempted to be had under the provisions of chapter 38 of the civil procedure act (secs. 8811-8820 N.C.L.), which said chapter, it is respectfully submitted, has been repealed by a later act upon this same subject and fully covering this same field; that is, the uniform arbitration act, being sections 510 to 534, inclusive, N.C.L. Thorpe v. Schooling, 7 Nev. 15; State v. Rogers, 10 Nev. 319; Brady v. Husby, 21 Nev. 453, 33 P. 801; 23 Cal. Jur. 701, sec. 88; 25 R.C.L. 915.
The earlier act (secs. 8811-8820 N.C.L.) has not been superseded. The repealing clause of the uniform law reads: "SEC. 25. All acts or parts of acts inconsistent with this act are hereby repealed." The legislature assumed, therefore, that there were acts or parts of acts in existence on the subject; that the new enactment did not exclusively occupy the field; and that it would occupy the field only to the extent that the old act was repugnant to the new act. By refraining from *Page 339 
expressly repealing the old act or any part thereof, the legislature left the question of repugnancy to the courts. Ronnow v. Las Vegas, 57 Nev. 332, 65 P.2d 133; State v. Donnelley,20 Nev. 214, 19 P. 680; Presson v. Presson, 38 Nev. 203; 23 Cal. Jur. 701; 25 R.C.L. 915.
The two acts can stand together.
 OPINION
This is an appeal from a judgment entered upon an award and from an order denying an application to recall and perpetually stay a writ of execution, and other orders, in an arbitration proceeding.
The appellant and respondent entered into a written agreement to submit to arbitration a controversy existing between them. It was stipulated that each of the parties should select one arbitrator, who were named, and that the district judge should select a third, who should arbitrate the matter and report their award to the court. It was also stipulated that the agreement of submission to arbitration should be entered as an order of court, and that the submission is made in conformity with and pursuant to the provisions of chapter 38 N.C.L. 1929. Other stipulations need not be now stated.
After the appointment of the third arbitrator by the court, the arbitrator selected by respondent and the one appointed by the court met and made an award in favor of respondent to the effect that appellant should purchase of respondent certain property for $8,000.
Thereafter judgment was entered by the clerk upon the award in the following words: "It is hereby adjudged and determined that Ambassador Gold Mines, Ltd., a corporation, should purchase the property described in the submission to arbitration and stipulation on file *Page 340 
herein for the sum of $8,000 cash and that the said Edward W. Mollart should and shall be allowed to remain on the premises described, before removing his said personal property and a dwelling house and gasoline pump belonging to one Warren Mollart, located thereon, for a period of one hundred and twenty (120) days (or to May 15, 1934) from the date of payment by Ambassador Gold Mines, Ltd., all in accordance with the award on file herein."
Later, and on December 28, 1934, the court, on application of the respondent, ordered the issuance of an execution, in words and figures following: "It is ordered that the sheriff of Lyon County shall forthwith serve upon Ambassador Gold Mines, Ltd., a copy of this order, together with a certified copy of the said award and judgment and that the writ of execution shall issue out of this court under the seal of court, commanding said sheriff to make the amount of said judgment, to wit, $8,000, together with interest thereon at the rate of 7% per annum from January 30, 1934, and accruing costs and that unless said Ambassador Gold Mines, Ltd., shall make payment to the clerk of the amount of said judgment with interest and accruing costs, and accept said conveyances within (5) days from the service of said order and copy of award, that he proceed forthwith to levy said writ, in accordance with law."
It is contended by appellant that the judgment and the various orders appealed from should be reversed, for numerous reasons, and, among them, because the act under which the submission was made and the court proceedings had was repealed by the "Uniform Arbitration Act," approved February 10, 1925, Laws 1925, c. 7, the same being sections 510 to 534, inclusive, N.C.L.
We think the contention just stated well founded.
The title of the "Uniform Arbitration Act" reads:
"An Act concerning arbitration, to make uniform the law with reference thereto."
1. The very purpose of the act just mentioned is to *Page 341 
do all that is in the power of the legislature to bring about a uniform system of arbitrating controversies existing between individuals. This is manifest from the language in the title of the act, "to make uniform the law" with reference to arbitration, as well as from section 25 thereof, Comp. Laws, sec. 534, repealing all acts inconsistent with it.
2. There is no better established rule of law than that an act revising the subject matter of an old act, which is plainly intended as a substitute for the old law, operates as a repeal. This rule has been recognized by numerous decisions of this court. Thorpe v. Schooling, 7 Nev. 15; State v. Rogers, 10 Nev. 319; Gill v. Goldfield Consol. Mines Co., 43 Nev. 1, 176 P. 784, 184 P. 309. See, also, 59 C.J. 921.
3. If we look to specific sections of the two acts, there is no escaping the conclusion that the first act is repealed by the latter. For instance, section 318 of the original act, section 8816 N.C.L. provides that when the submission to arbitration is made an order of the court that the award "shall be entered by the clerk in the judgment book and shall thereupon have the effect of a judgment," whereas the latter law, in sections 15 to 18, sections 524 to 527 N.C.L., contemplate the confirming, vacating, modifying, or correcting of the award, and section 19, section 528 N.C.L., contemplates the entry of judgment or decree, not by the clerk, but by the court. This is such a radical variance that it must be said that the provision in chapter 38 for the entry of judgment by the clerk is repealed.
4. There is a general rule to the effect that an execution must follow the judgment. 23 C.J. 402, 403, note 68, citing Nevada cases. The execution ordered herein does not follow the purported judgment.
Something is said in the briefs to the effect that the award is good as a common-law award. As to that we express no opinion.
5. In view of our conclusion that the act under which *Page 342 
this proceeding was instituted was repealed, we think the judgment and the order appealed from denying appellant's application to recall and permanently stay the execution should be reversed.
It is so ordered. It is further ordered that the lower court vacate and set aside the judgment entered by the clerk of the court and the order directing the issuing of an execution herein, and make an order recalling the execution herein.